An opinion by Commissioner Ray of the Supreme Court Commission was approved by this court and handed down in this case on March 2, 1926, affirming the judgment of the district court of Pawnee county. After procuring numerous *Page 191 
extensions of time within which to file petition for rehearing, same was finally filed herein by plaintiffs in error on May 15, 1926. After oral argument had thereon, said petition was granted, but having opposed the granting of the same, and insisted that the opinion heretofore filed herein by Commissioner Ray should be adhered to, I feel impelled to file my dissent to the opinion now submitted.
As stated in the instant opinion, this appeal is from the judgment of the district court denying probate of the will on the ground of want of testamentary capacity, fraud, and undue influence, and is therefore a case of purely equitable cognizance. The rule is well established that in such cases the findings of the trial court should be sustained unless it appears that same are clearly against the weight of the evidence.
We have carefully considered the instant opinion, together with the original opinion filed herein by Commissioner Ray, and have also reviewed the very voluminous record on which this appeal is based, and can come to no other conclusion than that the judgment of the district court herein was not only not clearly against the weight of the evidence, but that there is an abundance of competent and convincing evidence in this record supporting said judgment of the trial court, and the same should therefore be affirmed.
I desire to incorporate herein the opinion of Commissioner Ray reported in the Oklahoma Appellate Court Reporter bearing date of March 5, 1926, being volume 37, at page 562, and to adopt same as my dissent to the instant opinion. Same being as follows:
Wills — Denial of Probate — Appeal — Affirmance.
Where probate of a will is contested upon the ground of want of testamentary capacity and undue influence, and the judgment of the lower court denying the will to probate is not clearly against the weight of the evidence, the judgment will be affirmed.
(Syllabus by Ray, C.)
Commissioners' Opinion, Division No. 1.